

116 HRES 1258 IH: Declaring that public transit is a national priority which requires funding equal to the level of highway funding.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1258IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. García of Illinois (for himself, Mr. Jeffries, Ms. Pressley, Mr. Carson of Indiana, Ms. Schakowsky, Ms. Lee of California, Mr. Payne, Mr. Thompson of Mississippi, Mr. Nadler, Ms. Velázquez, Mr. Peters, Mr. Brendan F. Boyle of Pennsylvania, Mr. Beyer, Mr. Espaillat, Mr. Takano, Ms. Ocasio-Cortez, Mr. Raskin, Mr. Suozzi, Mr. Sires, Mr. Moulton, Ms. Tlaib, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Hastings, Ms. Barragán, Mr. Brown of Maryland, Mr. Cohen, Mr. Rush, Mr. Quigley, Mr. Danny K. Davis of Illinois, Mr. Huffman, Mr. McGovern, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONDeclaring that public transit is a national priority which requires funding equal to the level of highway funding.Whereas public transit is an essential service for communities across the country;Whereas 2,800,000 essential workers rely on public transit to travel to and from work;Whereas, according to the American Public Transportation Association, 60 percent of public transit riders are people of color;Whereas any strategy to meaningfully reduce emissions from transportation relies on public transit;Whereas American companies, large and small, prefer locations in public transit-connected communities to attract and retain workers and customers;Whereas the Intergovernmental Panel on Climate Change and the November 2018 Fourth National Climate Assessment report found that human activity is the dominant cause of observed climate change over the past century, and a changing climate is causing sea levels to rise and increasing wildfires, severe storms, droughts, and other extreme weather events that threaten human life, healthy communities, and critical infrastructure;Whereas, according to the Environmental Protection Agency, transportation is the leading sector of greenhouse gas emissions in the United States, and such emissions are rising while emissions in other sectors are decreasing;Whereas safe, reliable, and convenient public transit is an essential tool to reduce greenhouse gas emissions from the transportation sector;Whereas Americans of color, long underserved by transportation decisions since establishment of the Federal highway program, are disproportionately reliant on public transit to provide access to jobs and essential services such as grocery stores, education, and health care;Whereas people with low incomes are also disproportionately reliant on public transit and, when public transportation is not safe, reliable, or convenient, may be cut off from opportunities;Whereas the Bureau of Transportation Statistics estimates that the average annual cost to own and operate a vehicle is $9,282;Whereas, according to data from the American Community Survey, over 1,000,000 rural households do not have access to a car and are reliant on public transit to access jobs and essential services;Whereas there are 292 counties where at least 10 percent of households do not have access to a car and 56 percent of such households are in rural areas;Whereas local and regional economies rely on the efficient movement of people to jobs and services and public transit, an essential connection for millions of Americans, is critical to moving people efficiently;Whereas data from the American Recovery and Reinvestment Act shows that investments in public transit produced 70 percent more job hours than investments in highways, with preventive maintenance, rail car and bus purchase and rehabilitation and infrastructure, as the leading categories of job-creating public transit investments;Whereas research shows that a 10-percent increase in public transit seats per capita results in wage increases between $1,500,000 and $1,800,000,000 per metropolitan area, depending on the size of the region.Whereas companies of all sizes are relocating to walkable and public transit-connected areas to ensure access to a high-quality workforce because such places—(1)are where workers want to be; and(2)reinforce companies’ brand aspirations, bring them in close proximity to their customers and partners, support creativity among their employees, and help such companies live up to high standards of corporate responsibility;Whereas even in smaller communities, research shows that public transit helps business by improving employee retention;Whereas travel by public transit is substantially safer than travel by car, with data showing that rail transit is about 30 times safer and travel by bus is about 60 times safer;Whereas the fatality rate associated with using public transit is half that associated with driving;Whereas public transit trips begin and end with biking or walking, it is critical to improve safe bicycle and pedestrian access to transit stops to improve access to and use of public transit, particularly for people with lower incomes;Whereas in addition to producing fewer greenhouse gas emissions, public transit also releases fewer emissions linked to asthma and encourages active travel which improves public health;Whereas a 2013 report studied the impact of a 35-day public transit strike in Los Angeles, finding that the average delay across all major freeways in the region increased 47 percent during the strike, with delays increasing up to 123 percent for freeways that ran parallel to public transit lines hampered by the strike demonstrates that public transit contributes to congestion reduction for motorists by providing another option for travelers and helps take cars off the road;Whereas public transit is popular, a March 2020 poll found that—(1)Americans support expanding public transit by a 77–15 margin—even as many public transit agencies face a growing generational funding crisis brought on by COVID–19;(2)among individuals that reported that a car was their primary mode of transportation, about 80 percent agreed that they have no choice but to drive as much as they do; and(3)just over half of car users report wishing they had more options;Whereas Americans pay a premium for housing in communities accessible to public transit, a phenomenon the National Association of Realtors called the public transit effect;Whereas Americans should not have to pay a premium to be near public transit, but have no choice due to persistent under funding and disinvestment in public transit, resulting in few communities that are well served by such transit;Whereas, according to a 2016 study, 13 of some of the Nation’s largest cities (comprising 12,200,000 people) offer infrequent and unreliable service;Whereas the Federal Transit Administration has found the public transit maintenance backlog to be $98,000,000,000, an amount which the Department of Transportation estimates would require transit agencies to increase spending by $7,000,000,000 per year to eliminate the backlog over a 20-year period;Whereas Federal transportation programs were developed in the 1950s to build out the interstate highway system, a purpose which remains the primary goal of the Federal transportation program;Whereas the gas tax, often referred to as a user fee on drivers, is the primary source of revenue for the Highway Trust Fund which includes the Mass Transit Account because public transit directly benefits drivers by removing cars from the road; Whereas, since 1982, approximately 80 percent of Federal transportation program funding has been allocated to highways and only 20 percent to public transit (Federal 80–20 split);Whereas the Federal 80–20 split incentivizes investments in highways rather than public transit due to the disproportionate availability of funds, States and local communities are stripped of viable options in terms of the types of infrastructure they can build;Whereas the Federal 80–20 split provides inadequate funding for public transit, contributing to the backlog of deferred maintenance and infrequent or unreliable service;Whereas, since 2008, more than $144,000,000,000 of general taxpayer funds, not just tax funds from users, have been used to supplement dwindling revenues from the gas tax in order to sustain authorized highway and public transit spending;Whereas general fund tax funds are not a user fee; andWhereas public transportation benefits all Americans: Now, therefore, be itThat the House of Representatives—(1)declares public transit benefits all Americans and is a national priority; and(2)finds that prioritizing public transit, including safe access to public transit options, requires the Federal Government to provide funding to public transit that is equal to the level of highway funding.